Citation Nr: 0300232	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) that found that the appellant did not 
have the required military service to be eligible for VA 
benefits.  


FINDING OF FACT

The United States Army Reserve Personnel Command 
(ARPERSCOM, formerly the United States Army Reserve 
Personnel Center) has certified that the appellant had no 
service as a member of the Army of the United States 
(AUS), or the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. 


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1(d), 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In September 2000, the appellant wrote seeking disability 
benefits.  He reported serving in "C Co. Ist. Prov. Bn. 2" 
Pangasinan Regt. APO 70" from November 1943 to January 
1946.  Relevant evidence submitted with his letter 
consisted of an affidavit from two friends as to the true 
and correct middle name of the appellant.  In addition, an 
enlisted record not showing the name of the person for 
whom it was issued and an Affidavit for Philippine Army 
Personnel. 

A formal claim was received in December 2000 wherein the 
appellant sought disability benefits.  

In January 2001 the RO requested verification of the 
appellant's service and any service medical records from 
the National Personnel Records Center (NPRC).  The 
identifying information provided by the RO was obtained 
from the appellant's claim form and accompanying evidence.   

In June 2001 NPRC replied to the RO that the appellant had 
no service as a member of the Philippine Commonwealth 
Army, including the "reorganized" guerillas, in the 
service of the United States Armed Forces.  

In June 2001 the RO advised the appellant that his 
application for disability benefits was denied because he 
did not have the required military service to be eligible 
for VA benefits.  He was informed that basic eligibility 
to VA benefits may be established only upon verification 
of valid military service.  He was further informed that 
NPRC had advised that a search of its records provided no 
evidence that he had been a member of the Commonwealth 
Army of the Philippines, including the recognized 
guerrillas, in the service of the Armed Forces of the 
United States.  The RO also identified the other evidence 
of record and advised him of his appellate rights.  

The appellant disagreed with the decision.  He submitted 
an affidavit from an ex-serviceman who swore that he knew 
the appellant because they had been assigned at the "F" 
Co., 2nd Bn, 1st Pang. Regmt.  From 1943 to 1946 they were 
assigned at Naguillan, La Union and discharged in 1946.

The appellant requested review of his claim by a Decision 
Review Officer (DRO).  The appellant presented testimony 
at a personal hearing before the DRO in December 2001.  A 
copy of the hearing transcript is in the claims file.  At 
the hearing the appellant submitted a Certificate of 
Common Shares from the Philippine Veterans Bank.  Other 
documents he presented were already on file.  The 
appellant testified that he was receiving benefits from 
the Philippine Veterans Affairs Office (PVAO) and 
therefore, his claim with VA should be approved.  He was a 
certified military man as a guerrilla from 1943 to 1946 
for which he was receiving a PVAO benefit.  

The RO noted in a memorandum to the file in March 2002 the 
information that had been sent to the U.S. Army Reserve 
Personnel Command (ARPERSCOM, formerly the U.S. Army 
Reserve Personnel Center) in an attempt to verify the 
appellant's claimed military service.  The Service 
Department certified that the appellant had no valid 
military service in the Armed Forces of the United States.

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status 
as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 
(2002).

The term "veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d) (2002).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) 
(2002).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1 
(2002).

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific 
Area, or other competent authority in the Army of the 
United States, shall be deemed to have been active 
military, naval, or air service for only certain specified 
purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41 
(2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if 
the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department, 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of 
the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2002).

When the claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
this section, the VA shall request verification of service 
from a service department.  38 C.F.R. § 3.203 (2002).  
With regard to Philippine service, certifications by the 
service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a 
member of the Philippine Commonwealth Army serving with 
the Armed Forces of the United States, or as a guerrilla.  
38 C.F.R. §§ 3.40, 3.41 (2002).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "CAVC") has held that a service department 
determination as to an individual's service shall be 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

Subsequent to receipt of the appellant's claim for 
disability benefits, the RO requested from the U.S. 
service department verification of the appellant's 
service.  While awaiting a reply, the RO advised the 
appellant of the evidence necessary to support his claim.  
However, in June 2001 the service department informed the 
RO that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  In other words, he had no service that would 
qualify him to receive VA benefits.  As noted above, CAVC 
has held that a service department determination as to 
whether or not an individual had qualifying service is 
binding on VA.  See Duro.

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  

The RO advised the appellant of his lack of basic 
eligibility in June 2001 and explained the basis for its 
determination, noting the type of evidence that would 
establish qualifying service.  The matter of basic 
eligibility was again explained and discussed in the 
October 2001 statement of the case, which includes the 
applicable law and regulations and a discussion of the 
facts of the case, with additional explanation in the 
January 2002 supplemental statement of the case.   Thus, 
the RO provided any notification required under the VCAA.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on 
appeal, and has done so.  The appellant has not indicated 
that any probative evidence not already associated with 
the claims folder is available so there is no need to 
notify him as to whether VA would obtain it.  

The duty to assist has been satisfied to the extent 
necessary in this case.  According to a File Memo, the RO 
submitted the information supplied by the appellant 
concerning his service to ARPERSCOM, and the Service 
Department notified the RO that the appellant had no 
verifiable military service for VA purposes.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  Although the appellant is ultimately seeking 
entitlement to VA compensation benefits, the preliminary 
matter of whether he is eligible to receive such benefits 
under the definition of veteran is currently before the 
Board on appeal.  Unlike many questions subject to 
appellate review, the issue of whether the appellate has 
met the definition of veteran for purposes of entitlement 
to VA benefits, by its very nature, has an extremely 
narrow focus.  

In light of the above, the Board finds that there is no 
further duty to assist because the Board is required to 
decide this case as a matter of law.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(d) (2002).  The 
service department finding that the appellant did not have 
the required military service to be eligible for VA 
benefits is binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Duro.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to his claim is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must address whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the appellant's case at hand, the Board finds that he 
is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that he will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only 
serve to further delay resolution of his claim.  See 
Bernard, supra.

Finally, it should be noted that under the VCAA the term 
"claimant" means any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary. 38 U.S.C.A. § 5100 (Supp. 
2002).  Regardless of whether of the appellant met any 
prior legal definition of "claimant," the claim was fully 
developed by the RO and nothing further is required by the 
VCAA.

Basic eligibility

In January 2001 the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a 
further request to the service department to verify or 
recertify additional military service; i.e., there is no 
indication or contention that the appellant's name was 
misspelled or that the wrong service number was used when 
verification was made.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).

As to the matter of the appellant's basic eligibility for 
VA benefits, the Board notes that he submitted a photocopy 
of an Affidavit for Philippine Army Personnel verifying 
service in "C" Co., 1st Prov Bn, 2" Pang. Regt. APO 70.  
He also submitted an enlisted record document for the 
Philippine Army signed by a commanding officer of "F" Co. 
2nd Bn, Ist Pang. Regt.  However, VA is not bound by 
Philippine Army determinations of service.  The Court has 
held that a service department determination as to an 
individual's service shall be binding on VA.  See Duro.  
Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding 
on VA, the Board must conclude that the appellant is not a 
"veteran" for purposes of entitlement to VA benefits, and 
the appellant's claim for entitlement to VA benefits based 
on such service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to basic eligibility for VA benefits is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

